JOHNSON, Chief Justice.
This suit was filed by. appellant, Hattie Lillian Webster, against her husband, *606James Webster, asking for divorce on the alleged ground that James was guilty of adultery. Trial of the case to the court without a jury resulted in judgment denying the divorce. Plaintiff has appealed.
The trial court filed his findings of fact and conclusions of law, from which it appears that Hattie, after testifying to their marriage and residence, further testified that James had frequently carried another woman, naming her,'out to parties; that on such occasions he did not get home until eleven or twelve o’clock at night. That one night she went out to investigate and found James and the woman in an automobile “hugging and kissing” and that when she walked up James “speeded away.” That when James came home that night she accused him of “misconduct” with the woman, which he did not deny, and she then “quit” him.
Appellant contends that as a matter of law she was entitled to divorce upon the above testimony. The contention is not sustained. The testimony does not meet the requirements of the statute, R.C.S.. Article 4629, Sec. 3, authorizing a divorce to be granted in favor of the wife against the husband “where he shall have abandoned her and lived in adultery with another woman.”
The judgment of the trial court is affirmed.